DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 2 has been cancelled.  Claims 1, 3-6, 9, and 10 have been amended.  Claims 1 and 3-10 are pending and examined below.

Allowable Subject Matter
Claims 1 and 3-10 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record US 20160039096 A1 discloses a system and method for robustly calibrating a vision system and a robot. The system and method enable a plurality of cameras to be calibrated into a robot base coordinate system to enable a machine vision/robot control system to accurately identify the location of objects of interest within robot base coordinates.
As per independent claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious a target position calculation section configured to calculate, when the first feature can be detected from the image, the target position of the robot based on the calculated position of the first feature and the stored first positional relationship, and calculate, when the first feature cannot be detected from the image and the second feature can be detected from the image, the position of the first feature .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASIL T JOS whose telephone number is (571)270-5915.  The examiner can normally be reached on 11:00 - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/Basil T. Jos/Primary Examiner, Art Unit 3664